The order in this case striking certain paragraphs of an answer in equity interposed as a defense to a bill brought to foreclose a tax certificate issued August 28, 1931, should be affirmed on the authority of Lee v. Booker  Co., 108 Fla. 534,146 Sou. Rep. 546; West Virginia Hotel Co. v. Foster Co.,101 Fla. 1147, 132 Sou. Rep. 842, and the provisions of Chapter 14572, Acts of 1929, applicable to defenses permissible in proceedings brought to foreclose tax certificates issued after Chapter 14572, Acts of 1929, became effective.
No attack on the validity of an assessment roll, especially when launched several years after the irregularities complained of were committed, will be entertained in defense of proceedings brought under Section 1, Chapter 14572, Acts of 1929, to foreclose a tax certificate issued after the effective date of that Act, where it does not appear from the allegations of the pleading that the alleged method of assessment affected the objecting party other than other tax payers similarly situated, so as to place upon the objector a substantially greater proportionate burden than upon others, as a result of an intentional disregard of the law in the system or method used in making the assessments complained of. Lee v. Booker 
Co., Inc., 108 Fla. 534, 146 Sou. Rep. 546, and cases cited. *Page 395 
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.